Eusiis, J.,

delivered the opinion of the court.
This case depends entirely on the validity of a voluntary assignment of the property of a debtor, residing in Louisiana, for the benefit of certain creditors.
In the act of assignment the party creates a trustee, and dictates terms to his creditors, on the compliance with which, alone, they are to have any recourse on the property assigned. One debt is provided to be paid in full; and the other creditors, who may become parties to the act, are to be paid pro rata.
In Louisiana, the property of the debtor is the common pledge of his creditors, and an insolvent debtor can make no disposition of his property to the prejudice of his creditors.
An assignment of this kind we consider as void on its face, and that the judge of the Parish Court has not erred in sustaining the appropriation of the- -property seized to the payment of the judgment creditors.
The judgment of the Parish Court is, therefore, affirmed, with costs.